Exhibit 10.1
 
DEVRY EDUCATION GROUP INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of May 24, 2016 (the “Effective Date”), by and between DeVry Education Group
Inc. (“DeVry Group”), and Lisa W. Wardell (the “Executive”).  DeVry Group and
the Executive are sometimes hereinafter referred to individually as a “Party”
and together as “Parties.”
 
Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
 
AGREEMENT
 
1.            Employment Period.  DeVry Group will employ the Executive, and the
Executive hereby accepts employment with DeVry Group, upon the terms and subject
to the conditions set forth in this Agreement.  The Executive’s employment under
this Agreement shall begin on the Effective Date and shall continue thereafter
until the first to occur of the events described in Section 7(a) (the
“Employment Period”).
 
2.            Position and Duties.
 
(a)            Title; Responsibilities.  Beginning on the Effective Date, the
Executive will serve as President and Chief Executive Officer of DeVry Group and
will have the normal duties, responsibilities and authority of those positions,
subject to the power of the Board to expand the Executive’s authority; provided,
however, at all times, the Executive’s duties, responsibilities and authority
shall be at least commensurate with such duties, responsibilities and authority
held by executives in comparable positions in corporations of similar size and
scope to DeVry Group in DeVry Group’s industry.  The Executive shall report
exclusively to the Board.  In this trusted, executive position, the Executive
will be given access to DeVry Group’s Confidential Information and the Executive
shall have full discretion to use such Confidential information in furtherance
of the Executive’s responsibilities. The Executive shall comply in all material
respects with all applicable laws, rules and regulations relating to the
performance of the Executive’s duties and responsibilities hereunder, including
DeVry Group’s Code of Business Conduct and Ethics.
 
(b)            Board Membership.  Throughout the Employment Period, DeVry Group
will nominate the Executive to serve as a director on the Board.
 
3.            Compensation.
 
(a)            Base Salary.  The Executive’s Base Salary shall initially be at
the rate of $895,000 per annum.  The Executive’s Base Salary will be paid in
substantially equal bi-weekly installments.  The Base Salary will be reviewed
annually by the Compensation Committee and upon such review the Base Salary may
be increased by the Compensation Committee (subject to any applicable law or
exchange listing requirement); provided, however, the Base Salary, including as
subsequently adjusted upwards, may not be decreased except in the case of
exigent conditions in which the Executive agrees to an across-the-board equal
percentage reduction in base salaries of DeVry Group’s named executive officers.
All amounts payable to the Executive under this Agreement, will be subject to
required withholding by DeVry Group.
 

--------------------------------------------------------------------------------

(b)            Equity Awards.
 
(i)            The Executive shall be eligible for annual equity awards, as
determined by the Board or the Compensation Committee as necessary and
appropriate to comply with DeVry Group policy, applicable law, or exchange
listing requirements, under DeVry Group’s equity award plan(s) covering
executive officers of DeVry Group, as in effect from time to time.
 
(ii)            Without limiting the foregoing, in connection with the Executive
commencing employment with DeVry Group, and subject to the approval of the
Compensation Committee, the Executive shall receive as promptly as practicable
after the Effective Date, an equity compensation award under DeVry Group’s
Second Amended and Restated Incentive Plan of 2013 (the “2013 Equity Plan”)
equal in aggregate grant date fair value (determined in accordance with DeVry
Group’s customary practices) to $3,700,000 (the “Sign-On Equity Award”).  The
Sign-On Equity Award shall be subject to such terms and conditions (including
the types of awards comprising the Sign-On Equity Award) as may be approved by
the Compensation Committee and set forth in the documents evidencing the Sign-On
Equity Award, as well as the terms of the 2013 Equity Plan.
 
(iii)            Notwithstanding the Sign-On Equity Award, the Executive shall
be eligible to receive equity compensation awards from DeVry Group with respect
to its 2017 fiscal year grant cycle on the same basis as other executive
officers of DeVry Group.
 
(c)            Management Incentive. For each fiscal year during the Employment
Period beginning with the 2016 fiscal year, the Executive will be eligible to
receive an annual MIP Target payment under DeVry Group’s annual Management
Incentive Plan (“MIP”) as in effect from time to time, upon the achievement of
specific DeVry Group-wide and personal performance goals that will be determined
each fiscal year by the Compensation Committee as necessary and appropriate to
comply with DeVry Group policy; provided, however, the MIP Award may be based on
a higher or lower percentage of the MIP Target for performance which is in
excess of target goals or below target goals, respectively.  Any MIP Award due
and owing hereunder with respect to any fiscal year shall be paid no later than
the fifteenth day of the third month following the end of DeVry Group’s fiscal
year in which the MIP Award was earned.  In lieu of the foregoing but otherwise
subject to the terms of the MIP, with respect to the 2016 fiscal year, the
Executive shall be eligible to receive an amount equal to the full MIP Target
multiplied by a fraction, the numerator of which is the number of calendar days
during which the Executive is employed by DeVry Group during its 2016 fiscal
year, and the denominator of which is 365, payable at the same time as any MIP
Award would be paid.
 
4.            Vacation.  The Executive will be entitled to the number of weeks
of vacation each fiscal year equal to that of other executive officers of DeVry
Group.
- 2 -

--------------------------------------------------------------------------------

5.            Benefits.  The Executive shall be eligible to participate in such
health and welfare benefit plans (including the Executive’s eligible dependents)
and any qualified and non-qualified retirement plans of DeVry Group as may be in
effect from time to time; provided, however, that participation shall be subject
to all of the terms and conditions of such plans, including, without limitation,
all waiting periods, eligibility requirements, vesting, contributions,
exclusions and other similar conditions or limitations.  Any and all benefits
under any such plans shall also be payable, if applicable, in accordance with
the underlying terms and conditions of such plan’s document.  The Executive’s
participation in the foregoing plans and any perquisite programs will be on
terms no less favorable than afforded to executive officers of DeVry Group, as
in effect from time to time.  DeVry Group, however, shall have the right, in its
sole discretion, to modify, amend or terminate such benefit plans and perquisite
programs at any time.  DeVry Group will reimburse the Executive for all
reasonable business expenses incurred by the Executive in the course of
performing the Executive’s duties and responsibilities under this Agreement
which are consistent with DeVry Group’s policies and procedures in effect from
time to time.
 
6.            Relocation Expenses. DeVry Group will pay for, and reimburse, all
expenses reasonably incurred by the Executive in relocating the Executive and
the Executive’s family to a suitable and appropriate residence within commuting
distance of the headquarters of DeVry Group. Such expenses shall include a
one-year temporary housing allowance, reimbursement of broker commissions
involved in the disposition of the Executive’s current residence, air travel to
and from the current residence and DeVry Group’s headquarters until the
Executive’s family permanently relocates, packing and moving expenses,
insurance, and other reasonable and customary costs of relocation.
 
7.            Termination.
 
(a)            When Does Termination Occur.  The Executive’s employment with
DeVry Group and the Employment Period will end on the earlier of (i) the
Executive’s death or Permanent Disability, (ii) the Executive’s resignation at
any time with or without Good Reason, or (iii) termination by DeVry Group at any
time with or without Cause.  Except as otherwise provided herein, any
termination of the Employment Period by DeVry Group or by the Executive will be
effective as specified in a written notice from the terminating Party to the
other Party; provided, however, if the Executive’s employment with DeVry Group
is terminated during the Employment Period by DeVry Group without Cause or by
the Executive without Good Reason, the terminating Party must give the other
Party at least 30 days prior written notice.  For the avoidance of doubt, the
Executive’s voluntary retirement from DeVry Group shall be deemed a resignation
by the Executive without Good Reason.
 
(b)            Termination Due to Death or Permanent Disability, by DeVry Group
With Cause or By the Executive Without Good Reason.  If the Employment Period is
terminated pursuant to Section 7(a)(i) above or by DeVry Group with Cause, or if
the Executive resigns without Good Reason, then the Executive will only be
entitled to receive the Accrued Benefits payable no later than 30 days following
the Executive’s Termination Date. The Executive will not be entitled to any
other Base Salary, severance, compensation or benefits from DeVry Group
thereafter, other than those previously earned under any of DeVry Group’s
retirement plans or expressly required under applicable law.  Within ten days
following notice of termination with Cause, the Executive may request of the
Board an opportunity to cure the Cause event, which request shall be determined
by the Board in the Board’s sole discretion.
- 3 -

--------------------------------------------------------------------------------

(c)            Termination by DeVry Group Without Cause or By the Executive With
Good Reason.  If:
 
(i)            the Executive’s employment with DeVry Group is terminated during
the Employment Period (A) by DeVry Group without Cause or (B) by the Executive
with Good Reason; and
 
(ii)            the Executive executes a release (which shall be promptly
proffered by DeVry Group following such termination of employment and which
shall not include additional or lengthier post-employment restrictions (as
compared to those set forth in this Agreement), and which shall not release or
diminish the Executive’s rights to indemnification, a “Release”) and such
Release is not timely revoked by the Executive and becomes legally effective
within 60 days following the Termination Date; and
 
(iii)            the Executive is in compliance with the terms of this Agreement
and the Release, then the Executive will be entitled to receive:
 
(A)            Accrued Benefits.  the Accrued Benefits payable no later than 30
days following the Executive’s Termination Date; and
 
(B)            Base Salary Severance.  payment of an amount equal to one times
the Executive’s Base Salary (at the rate then in effect), which shall be payable
in a lump sum on the 60th day following the Termination Date.
 
(C)            MIP Award.  payment of a pro-rated MIP Award for the fiscal year
in which the termination of employment occurs based upon actual achievement of
the relevant performance targets for the entire fiscal year, which MIP Award
shall be payable in a lump sum at the time all other awards under the MIP for
such fiscal year are paid to the other DeVry Group senior executives;
 
(d)            No Offset or Mitigation.  DeVry Group will have no right of
offset, nor will the Executive be under any duty or obligation to seek
alternative or substitute employment at any time after the effective date of
such termination or otherwise mitigate any amounts payable by DeVry Group to the
Executive.
 
8.            Change in Control.
 
(a)            Obligations of DeVry Group upon Executive’s Termination with Good
Reason or DeVry Group’s Termination of Executive Without Cause During Change in
Control Period.  If:
 
(i)            during the Change in Control Period, DeVry Group terminates the
Executive’s employment without Cause (other than for death or Permanent
Disability) or the Executive terminates employment for Good Reason, and
- 4 -

--------------------------------------------------------------------------------

(ii)            the Executive executes the Release and such Release is not
timely revoked by the Executive and becomes legally effective within 60 days
following the Termination Date; and
 
(iii)            the Executive is in compliance with the terms of this Agreement
and the Release, then the Executive will be entitled to receive:
 
(A)            Accrued Benefits.  the Accrued Benefits payable no later than 30
days following the Executive’s Termination Date;
 
(B)            Base Salary and MIP Award.  payment of an amount equal to (I) two
times the Executive’s Base Salary (at the rate then in effect) plus (II) the
average of the Executive’s MIP Awards for the previous two fiscal years (or, if
the termination of employment occurs during the first two fiscal years in which
the Executive is employed by DeVry Group, the MIP Target).  Such amounts shall
be payable in a lump sum on the 60th day following the Termination Date; and
 
(C)            Stock Options.  notwithstanding anything to the contrary in the
applicable equity award agreements (but otherwise subject to such agreements),
full vesting as of the Termination Date of any outstanding stock options granted
to the Executive by DeVry Group.
 
(b)            Obligations of DeVry Group upon Executive’s Death.  If the
Executive’s employment is terminated by reason of the Executive’s death during
the Change in Control Period, DeVry Group shall provide the Executive’s estate
or beneficiaries with the Accrued Benefits, and shall have no other severance
obligations under this Agreement.  The Accrued Benefits shall be paid to the
Executive’s estate or beneficiary, as applicable, within 30 days following the
Termination Date.
 
(c)            Obligations of DeVry Group upon Executive’s Permanent
Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Permanent Disability during the Change in Control Period, DeVry
Group shall provide the Executive with the Accrued Benefits, and shall have no
other severance obligations under this Agreement.  The Accrued Benefits shall be
paid to the Executive within 30 days following the Termination Date.
 
(d)            Obligations of DeVry Group upon Executive’s Termination Without
Good Reason or DeVry Group’s Termination of Executive With Cause During Change
in Control Period.  If the Executive’s employment is terminated for Cause during
the Change in Control Period or the Executive resigns during the Change in
Control Period without Good Reason, DeVry Group shall provide the Executive with
the Accrued Benefits, and shall have no other severance obligations under this
Agreement.  In such case, all Accrued Benefits shall be paid to the Executive
within 30 days following the Termination Date.  For avoidance of doubt,
expiration of the Agreement during the Change in Control Period by action of the
Executive in accordance with Section 1 shall be deemed a resignation by the
Executive without Good Reason.
 
9.            Confidential Information.
 
(a)            The Executive recognizes and acknowledges that the continued
success of DeVry Group and its Affiliates depends upon the use and protection of
a large body of confidential and proprietary information and that the Executive
will have access to the entire universe of DeVry Group’s Confidential
Information (as defined below in Section 9(b)), as well as certain confidential
information of other Persons with which DeVry Group and its Affiliates do
business, and that such information constitutes valuable, special and unique
property of DeVry Group, its Affiliates and such other Persons.
- 5 -

--------------------------------------------------------------------------------

(b)            Confidential Information.  For purposes of this Agreement, DeVry
Group’s “Confidential Information” shall include DeVry Group and its Affiliates’
trade secrets as defined under Delaware law, as well as any other information or
material which is not generally known to the public, and which: (a) is
generated, collected by or utilized in the operations of DeVry Group or its
Affiliates’ business and relates to the actual or anticipated business, research
or development of DeVry Group, its Affiliates or DeVry Group and its Affiliates’
actual or prospective Customers; or (b) is suggested by or results from any task
assigned to the Executive by DeVry Group or its Affiliates, or work performed by
the Executive for or on behalf of DeVry Group or its Affiliates.  Confidential
Information shall not be considered generally known to the public if the
Executive or others improperly reveal such information to the public without
DeVry Group or its Affiliates’ express written consent and in violation of an
obligation of confidentiality owed to DeVry Group or its Affiliates. 
Confidential Information includes, without limitation, the information,
observations and data obtained by the Executive while employed by DeVry Group
concerning the business or affairs of DeVry Group or its Affiliates, including
information concerning acquisition opportunities in or reasonably related to
DeVry Group or its Affiliates’ business or industry, the identities of and other
information (such as databases) relating to the current, former or prospective
employees, suppliers and Customers of DeVry Group or its Affiliates,
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone
numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.
 
(c)            The Executive agrees to use DeVry Group’s Confidential
Information only as necessary and only in connection with the performance of the
Executive’s duties hereunder.  The Executive shall not, without the prior
written permission of a member of the Board or of DeVry Group’s General Counsel,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of DeVry Group or its Affiliates, any of DeVry
Group’s Confidential Information, as long as such matters remain Confidential
Information. The restrictions set forth in this paragraph are in addition to and
not in lieu of any obligations the Executive may have by law with respect to
DeVry Group’s Confidential Information, including any obligations the Executive
may owe under any applicable trade secrets statutes or similar state or federal
statutes.  This Agreement shall not prevent the Executive from revealing
evidence of criminal wrongdoing to law enforcement or prohibit the Executive
from divulging DeVry Group’s Confidential Information by order of court or
agency of competent jurisdiction.  However, the Executive shall promptly inform
DeVry Group of any such situations and shall take such reasonable steps to
prevent disclosure of DeVry Group’s Confidential Information until DeVry Group
or its relevant Affiliates have been informed of such requested disclosure and
DeVry Group has had an opportunity to respond to the court or agency.
- 6 -

--------------------------------------------------------------------------------

(d)            The Executive understands that DeVry Group and its Affiliates
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty of DeVry Group or its Affiliates to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During the Employment Period and thereafter, and without in
any way limiting the foregoing provisions of this Section 9, the Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel and consultants of DeVry Group and its
Affiliates who need to know such information in connection with their work for
DeVry Group or its Affiliates) or use Third Party Information unless expressly
authorized by such third party or by a member of the Board or DeVry Group’s
General Counsel.
 
(e)            During the Employment Period, the Executive will not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employers or any other person or entity to whom the Executive has an
obligation of confidentiality, and will not bring onto the premises of DeVry
Group or its Affiliates any unpublished documents or any property belonging to
any former employer or any other person or entity to whom the Executive has an
obligation of confidentiality unless consented to in writing by the former
employer or such other person or entity.  The Executive will use in the
performance of the Executive’s duties only information which is (i) generally
known and used by persons with training and experience comparable to the
Executive’s and which is (x) common knowledge in the industry or (y) otherwise
legally in the public domain, (ii) otherwise provided or developed by DeVry
Group or its Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other person or entity to whom
the Executive has an obligation of confidentiality, approved for such use in
writing by such former employer or other person or entity.
 
10.            Return of DeVry Group Property.  The Executive acknowledges and
agrees that all notes, records, reports, sketches, plans, unpublished memoranda
or other documents, whether in paper, electronic or other form (and all copies
thereof), held by the Executive concerning any information relating to the
business of DeVry Group or its Affiliates, whether confidential or not, are the
property of DeVry Group and its Affiliates.  The Executive will immediately
deliver to DeVry Group at the termination or expiration of the Employment
Period, or at any other time the Board may request, all equipment, files,
property, memoranda, notes, plans, records, reports, computer tapes, printouts
and software and other documents and data (and all electronic, paper or other
copies thereof) belonging to DeVry Group or its Affiliates which includes, but
is not limited to, any materials that contain, embody or relate to the
Confidential Information, Work Product or the business of DeVry Group or its
Affiliates, which the Executive may then possess or have under the Executive’s
control.  The Executive will take any and all actions reasonably deemed
necessary or appropriate by DeVry Group or its Affiliates from time to time in
its sole discretion to ensure the continued confidentiality and protection of
the Confidential Information.  The Executive will notify DeVry Group and the
appropriate Affiliates promptly and in writing of any circumstances of which the
Executive has knowledge relating to any possession or use of any Confidential
Information by any Person other than those authorized by the terms of this
Agreement.
 
11.            Intellectual Property Rights.  The Executive acknowledges and
agrees that all inventions, technology, processes, innovations, ideas,
improvements, developments, methods, designs, analyses, trademarks, service
marks, and other indicia of origin, writings, audiovisual works, concepts,
drawings, reports and all similar, related, or derivative information or works
(whether or not patentable or subject to copyright), including but not limited
to all resulting patent applications, issued patents, copyrights, copyright
applications and registrations, and trademark applications and registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to DeVry Group or
Affiliates’ actual or anticipated Business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by DeVry Group or an Affiliate (collectively, the “Work
Product”) belong to DeVry Group.  The Executive further acknowledges and agrees
that to the extent relevant, this Agreement constitutes a “work for hire
agreement” under the Copyright Act, and that any copyrightable work (“Creation”)
constitutes a “work made for hire” under the Copyright Act such that DeVry Group
is the copyright owner of the Creation.  To the extent that any portion of the
Creation is held not to be a “work made for hire” under the Copyright Act, the
Executive hereby irrevocably assigns to DeVry Group all right, title and
interest in such Creation.  All other rights to any new Work Product and all
rights to any existing Work Product are also hereby irrevocably conveyed,
assigned and transferred to DeVry Group pursuant to this Agreement.  The
Executive will promptly disclose and deliver such Work Product to DeVry Group
and, at DeVry Group’s expense, perform all actions reasonably requested by DeVry
Group (whether during or after the Employment Period) to establish, confirm and
protect such ownership (including, without limitation, the execution of
assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments).  All Work Product made within six months after termination
of the Executive’s employment with DeVry Group will be presumed to have been
conceived during the Executive’s employment with DeVry Group, unless the
Executive can prove conclusively that it was created after such termination.
- 7 -

--------------------------------------------------------------------------------

12.            Non-Compete, Non-Solicitation.
 
(a)            In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that in the course of the
Executive’s employment with DeVry Group, the Executive has, and will continue
to, become familiar with DeVry Group’s Confidential Information, methods of
doing business, business plans and other valuable proprietary information
concerning DeVry Group, its Affiliates, and their customers and suppliers and
that the Executive’s services have been and will be of special, unique and
extraordinary value to DeVry Group and its Affiliates.  The Executive agrees
that, during the Employment Period and continuing for 12 months thereafter (the
“Restricted Period”), the Executive will not, directly or indirectly, anywhere
in the Restricted Area:
 
(i)            own, manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by, any entity which is in
competition with the Business of DeVry Group or its Affiliates, in which the
Executive would hold a position with responsibilities that are entirely or
substantially similar to any position the Executive held during the last 12
months of the Executive’s employment with DeVry Group or in which the Executive
would have responsibility for and access to confidential information that is
similar to or relevant to that which the Executive had access to during the last
12 months of the Executive’s employment with DeVry Group; or
- 8 -

--------------------------------------------------------------------------------

(ii)            provide services to any person or entity that engages in any
business that is similar to, or competitive with DeVry Group or its Affiliates’
Business if doing so would require the Executive to use or disclose DeVry
Group’s Confidential Information.
 
Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation.
 
(b)            During the Restricted Period, the Executive will not, directly or
indirectly, in any manner: (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain any Person who is or was an employee of or
consultant to DeVry Group or its Affiliates within the 12 month period
immediately preceding the termination of the Executive’s employment, or (ii)
induce or attempt to induce any person who is or was an employee of, or
consultant to, DeVry Group or its Affiliates within the 12 month period
immediately preceding the termination of the Executive’s employment, to leave
the employ of DeVry Group or the relevant Affiliates, or in any way interfere
with the relationship between DeVry Group, its Affiliates and any of their
employees or consultants; provided, however that the Executive may hire former
employees and consultants to DeVry Group and its Affiliates after such former
employees or consultants have ceased to be employed or otherwise engaged by
DeVry Group or its Affiliates for a period of at least 12 months.
 
(c)            During the Restricted Period, the Executive will not, directly or
indirectly: (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by DeVry Group or its Affiliates as of the
date of the termination of the Executive’s employment, or (ii) in any way
interfere with the relationship between DeVry Group, its Affiliates and any
Customer, supplier, licensee or other business relation (or any prospective
Customer, supplier, licensee or other business relationship) of DeVry Group or
its Affiliates (including, without limitation, by making any negative or
disparaging statements or communications regarding DeVry Group, its Affiliates
or any of their operations, officers, directors or investors).  This
non-solicitation provision applies to those Customers, suppliers, licensees or
other business relationships of DeVry Group with whom the Executive: (1) has had
contact or has solicited at any time in the 12 month period of time preceding
the termination of the Executive’s employment; (2) has supervised the services
of any of DeVry Group’s or Affiliates’ employees who have had any contact with
or have solicited at any time during the 12 month period of time preceding the
termination of the Executive’s employment; or (3) has had access to any
Confidential Information about such Customers, suppliers, licensees or other
business relationships at any time during the 12 month period of time preceding
the termination of the Executive’s employment.
 
(d)            The Executive acknowledges and agrees that the restrictions
contained in this Section 12 with respect to time, geographical area and scope
of activity are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and other legitimate business interests of
DeVry Group and its Affiliates.  In particular, the Executive agrees and
acknowledges that DeVry Group is currently engaging in Business and actively
marketing its services and products throughout the Restricted Area, that the
Executive’s duties and responsibilities for DeVry Group and its Affiliates are
co-extensive with the entire scope of DeVry Group’s Business, that DeVry Group
has spent significant time and effort developing and protecting the
confidentiality of their methods of doing business, technology, customer lists,
long term customer relationships and trade secrets and that such methods,
technology, customer lists, customer relationships and trade secrets have
significant value.  However, if, at the time of enforcement of this Section 12,
a court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of DeVry Group and its Affiliates, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the parties that the restrictions contained herein be given effect to
the broadest extent possible.  The existence of any claim or cause of action by
the Executive against DeVry Group, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by DeVry Group of
the provisions of Sections 9, 10, 11, or this Section 12, which Sections will be
enforceable notwithstanding the existence of any breach by DeVry Group. 
Notwithstanding the foregoing, the Executive will not be prohibited from
pursuing such claims or causes of action against DeVry Group.  The Executive
consents to DeVry Group notifying any future employer of the Executive of the
Executive’s obligations under Sections 9, 10, 11, and this Section 12 of this
Agreement.
- 9 -

--------------------------------------------------------------------------------

(e)            In the event of the breach or a threatened breach by the
Executive of any of the provisions of Sections 9, 10, 11, or this Section 12,
DeVry Group, in addition and supplementary to any other rights and remedies
existing in its favor, will be entitled to seek specific performance or
injunctive or other equitable relief (in the form of a temporary restraining
order, preliminary injunction and permanent injunction) from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof.
 
(f)            Upon the Executive’s written request, the Board may, in the
Board’s sole discretion, permit the Executive to engage in certain work or
activity that is otherwise prohibited by this Agreement, if and only if the
Executive first provides the Board with written evidence satisfactory to the
Board, including assurances from any new employer of the Executive, that the
contribution of the Executive’s knowledge to that work or activity will not
cause the Executive to disclose, base judgment upon, or use DeVry Group’s trade
secrets or other Confidential Information.  The Executive shall not engage in
such work or activity unless and until the Executive receives written consent
from the Board.
 
(g)            Neither the Board’s consent under Section 12 (f) nor DeVry
Group’s failure to seek enforcement of any restrictive covenant under this
Agreement shall be deemed a consent or waiver by DeVry Group of any subsequent
breach of this Agreement by the Executive and DeVry Group shall have the right
to seek enforcement of this Agreement against the Executive for any breach not
specifically consented to in writing by the Board or DeVry Group.
 
13.            Stock Ownership.  The Executive acknowledges, and agrees to
comply with, DeVry Group’s executive stock ownership guidelines as they exist
from time to time.
 
14.            Executive’s Representations.  The Executive hereby warrants and
represents to DeVry Group that the Executive is not subject to any covenants,
agreements or restrictions, including without limitation any covenants,
agreements or restrictions arising out of the Executive’s prior employment,
which would be breached or violated by the Executive’s execution of this
Agreement or by the Executive’s performance of his duties hereunder.
- 10 -

--------------------------------------------------------------------------------

15.            Compliance with Code Section 409A.
 
(a)            The Parties intend that any amounts payable under this Agreement,
and DeVry Group’s and the Executive’s exercise of authority hereunder, either
comply with or are exempt from the provisions of Code Section 409A so as not to
subject the Executive to the payment of the additional tax, interest and any tax
penalty which may be imposed under Code Section 409A.  Notwithstanding the
foregoing, no particular tax result for the Executive with respect to any income
recognized by the Executive in connection with this Agreement is guaranteed.
 
(b)            Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Code Section
409A and determined pursuant to policies adopted by the Company) at the time of
the Executive’s separation from service and if any portion of the payments or
benefits to be received by the Executive upon separation from service would be
considered deferred compensation under Code Section 409A, amounts that would
otherwise be payable pursuant to this Agreement and benefits that would
otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following the Executive’s separation from service
will instead be paid or made available on the earlier of (i) the first day of
the seventh month following the date of the Executive’s separation from service
and (ii) the Executive’s death.
 
(c)            To the extent any reimbursement or in-kind benefit provided under
this Agreement is nonqualified deferred compensation within the meaning of Code
Section 409A (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year; (ii) the reimbursement of an eligible expense must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; (iii) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit; and (iv) in no event
shall DeVry Group’s obligations to make such reimbursements or to provide such
in-kind benefits apply later than the Executive’s remaining lifetime (or, if
longer, through the 6th anniversary of the Effective Date).
 
(d)            Each payment under this Agreement is intended to be a “separate
payment” and not of a series of payments for purposes of Code Section 409A.
 
(e)            A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Code Section 409A upon or following a termination
of employment unless such termination is also a “separation from service”
(within the meaning of Code Section 409A), and notwithstanding anything
contained herein the contrary, the date on which such separation from service
takes place shall be the termination date.
 
16.            Survival.  Any provisions which by its nature is intended to
survive and continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Employment Period.
- 11 -

--------------------------------------------------------------------------------

17.            Notices.  Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:
 
Notices to the Executive:
 
Lisa W. Wardell
At such home address which is currently on record with DeVry Group
 
With a copy (which shall not constitute Notice to the Executive) to:
 
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attn: Steven Eckhaus, Esq.
steven.eckhaus@cwt.com
 
Notices to DeVry Group:
 
DeVry Education Group Inc.
Attn: General Counsel
3005 Highland Parkway
Downers Grove, IL 60515-5799
 
with copies to (which will not constitute notice to DeVry Group):
 
Timothy P. FitzSimons
Jones Day
77 West Wacker, Suite 3500
Chicago, Illinois 60601
 
or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 
18.            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
19.            Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.
- 12 -

--------------------------------------------------------------------------------

20.            Counterparts.  This Agreement may be executed in separate
counterparts (including by facsimile signature pages), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.
 
21.            No Strict Construction.  The parties hereto jointly participated
in the negotiation and drafting of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the parties hereto, and no rule of strict construction will
be applied against any Person.
 
22.            Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, DeVry Group and
their respective heirs, successors and assigns.  The Executive may not assign
the Executive’s rights or delegate the Executive’s duties or obligations
hereunder without the prior written consent of DeVry Group.  DeVry Group may not
assign its rights and obligations hereunder, without the consent of, or notice
to, the Executive, with the sole exception being a sale to any Person that
acquires all or substantially all of DeVry Group whether stock or assets, in
which case such consent of the Executive is not necessary.
 
23.            Choice of Law; Exclusive Venue.  THIS AGREEMENT, AND ALL ISSUES
AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. 
SUBJECT TO SECTION 25 OF THIS AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION
ARISING OUT OF OR RELATING TO SECTIONS 9, 10, 11, OR 12 OF THIS AGREEMENT MUST
BE BROUGHT EXCLUSIVELY IN DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”).  EACH
PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
DESIGNATED COURTS.  WITH RESPECT TO LITIGATION UNDER SECTIONS 9, 10, 11, OR 12
OF THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES
OF LACK OF PERSONAL JURISDICTION OR ANY OTHER JURISDICTION DEFENSE, AND ANY
OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO
OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE
DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR
VENUE.
 
24.            Dispute Resolution.  Notwithstanding anything to the contrary,
any and all other disputes, controversies or questions arising under, out of, or
relating to this Agreement (or the breach thereof), or, the Executive’s
employment with DeVry Group or termination thereof, other than those disputes
relating to the Executive’s alleged violations of Sections 9 (Confidential
Information), 10 (return of property), 11 (intellectual property) and 12
(covenants of noncompete and nonsolicitation) of this Agreement, shall be
referred for binding arbitration in Chicago, Illinois to a neutral arbitrator
(who is licensed to practice law in any State within the United States of
America) selected by the Executive and DeVry Group and this shall be the
exclusive and sole means for resolving such dispute.  Such arbitration shall be
conducted in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association.  The arbitrator shall have the
discretion to award reasonable attorneys’ fees, costs and expenses to the
prevailing party.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  This Section 24 does not
apply to any action by either party under Sections 9, 10, 11, and 12 of this
Agreement and does not in any way restrict either Party’s rights under Section
23 of this Agreement.
- 13 -

--------------------------------------------------------------------------------

25.            Mutual Waiver of Jury Trial.  IN THE EVENT OF LITIGATION AS
PERMITTED UNDER SECTION 23 (AND SUBJECT TO SECTION 24) OF THIS AGREEMENT, DEVRY
GROUP AND THE EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE UNDER SECTIONS 9, 10, 11, OR 12 OF
THIS AGREEMENT.  DEVRY GROUP AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 9, 10, 11, OR 12 OF THIS AGREEMENT.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 9, 10, 11, OR 12 OF THIS AGREEMENT.
 
26.            Indemnification.  In addition to any rights to indemnification to
which the Executive is entitled under DeVry Group’s charter and by-laws, to the
extent permitted by applicable law, DeVry Group will indemnify, from the assets
of DeVry Group supplemented by insurance in an amount determined by DeVry Group,
the Executive at all times, during and after the Employment Period, and, to the
maximum extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by DeVry Group as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of DeVry Group directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of DeVry Group or any subsidiary or Affiliate of DeVry Group of the
Executive as an officer, director or employee of DeVry Group or of any
subsidiary or Affiliate of DeVry Group.  DeVry Group shall use its best efforts
to maintain during the Employment Period and thereafter insurance coverage
sufficient in the determination of the Board to satisfy any indemnification
obligation of DeVry Group arising under this Section 26.
 
27.            Nondisparagement.
 
(a)            The Executive agrees that both during the Employment Period and
thereafter, the Executive shall not make or publish any statements or comments
that disparage or injure the reputation or goodwill of DeVry Group or any of its
affiliates, or any of its or their respective officers or directors, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of DeVry Group, or any of its
affiliates, or any of its or their respective officers or directors; provided,
however, nothing herein shall prevent the Executive from providing any
information that may be compelled by law.
- 14 -

--------------------------------------------------------------------------------

(b)            DeVry Group agrees that both during the Employment Period and
thereafter, the Compensation Committee and Board shall not make or publish any
statements or comments that disparage or injure the reputation or goodwill of
the Executive, or otherwise make any oral or written statements that a
reasonable person would expect at the time such statement is made to likely have
the effect of diminishing or injuring the reputation or goodwill of the
Executive; provided, however, nothing herein shall prevent the DeVry Group from
providing any information that may be compelled by law.
 
28.            Assistance in Proceedings.  During the Employment Period and
thereafter, the Executive will cooperate with DeVry Group in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by DeVry Group (including, without limitation, the Executive being
available to DeVry Group upon reasonable notice for interviews and factual
investigations, appearing at DeVry Group’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to DeVry
Group all pertinent information and turning over to DeVry Group all relevant
documents which are or may come into the Executive’s possession, all at times
and on schedules that are reasonably consistent with the Executive’s other
permitted activities and commitments).  In the event DeVry Group requires the
Executive’s cooperation in accordance with this Section 28, DeVry Group will pay
the Executive a reasonable per diem as determined by the Board and reimburse the
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts).
 
29.            Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of DeVry Group and the
Executive or pursuant to Section 18, and no course of conduct or course of
dealing or failure or delay by any Party hereto in enforcing or exercising any
of the provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
- 15 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
 
 
DEVRY EDUCATION GROUP INC.
 
 
 
 
By:
 
 
Printed:
Christopher B. Begley
 
Title:
Chairman of the Board of Directors
 
 
 
 
EXECUTIVE
   
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed:
Lisa W. Wardell
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 

- 16 -

--------------------------------------------------------------------------------

APPENDIX I
 
DEFINITIONS
 
“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) except in the event of a termination by DeVry Group with Cause, the balance
of any awarded (i.e., the amount and payment of the specific award has been
fully approved by the Board) but as yet unpaid, annual cash incentive or other
incentive awards for any fiscal year prior to the fiscal year during which the
Executive’s Termination Date occurs; (c) a payment representing the Executive’s
accrued but unused vacation; and (d) anything in this Agreement to the contrary
notwithstanding, (i) the payment of any vested, but not forfeited, benefits as
of the Termination Date under DeVry Group’s employee benefit plans payable in
accordance with the terms of such plans and (ii) the availability of such
benefit continuation and conversion rights to which the Executive is entitled in
accordance with the terms of such plans.
 
“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with DeVry Group, including, but not limited
to, DeVry Group’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.
 
“Base Salary” means the amount specified in Section 3(a) of the Agreement, as
adjusted from time to time.
 
“Board” means the Board of Directors of DeVry Education Group Inc.
 
“Business” means (a) the provision of educational services to individuals at the
secondary through post-secondary levels of education and/or training services to
individuals seeking professional certifications or professional education by (i)
a market funded institution offering degree and non-degree programs (ii) at
classroom locations in multiple states and/or through an online curriculum
delivery mechanism, and (b) any other business directly engaged in by DeVry
Group and its Affiliates during the Employment Period.
 
“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the
Board, (iii) the Executive’s gross negligence or willful misconduct with respect
to the performance of the Executive’s duties hereunder, (iv) obtaining any
personal profit not fully disclosed to and approved by the Board in connection
with any transaction entered into by, or on behalf of, DeVry Group, or (v) any
other material breach of this Agreement or any other agreement between the
Executive and DeVry Group.
 
“Change in Control” means such term as defined in the DeVry Education Group Inc.
Second Amended and Restated Incentive Plan of 2013.
 
“Change in Control Period” means the period commencing on the date of a Change
in Control and ending on the 12 month anniversary of such date.
 
“Code” means the Internal Revenue Code of 1986, as amended.

--------------------------------------------------------------------------------


“Code of Business Conduct and Ethics” means such code as maintained by DeVry
Education Group Inc., as amended from time to time.
 
“Compensation Committee” means that committee of the Board which shall have
authority over the compensation (cash and non-cash) of certain aspects of DeVry
Group, including, but not limited to, all officers and executives of DeVry
Group, including the Executive, and all option grants for any employee,
executive, officer, director or consultant of DeVry Group.
 
“Copyright Act” means the United States Copyright Act of 1976, as amended.
 
“Customer” means any Person:
 
(a)            who purchased products or services from DeVry Group or any of its
Affiliates during the 12 month period prior to the date of termination of the
Executive’s employment; or
 
(b)            to whom DeVry Group or any of its Affiliates solicited the sale
of its products or services during the 12 month period prior to the date of
termination of the Executive’s employment.
 
“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority; (ii) reduction of Base Salary, MIP
Target or employee benefits except for across-the-board changes for executive
officers of DeVry Group; (iii) exclusion from executive benefit/compensation
plans; (iv) a change in reporting such that the Executive is no longer reporting
exclusively to the Board; (v) material breach of the Agreement that DeVry Group
has not cured within 30 days after the Executive has provided DeVry Group notice
of the material breach which shall be given within 60 days of the Executive’s
knowledge of the occurrence of the material breach; or (v) resignation in
compliance with securities, corporate governance or other applicable law (such
as the US Sarbanes-Oxley Act) as specifically applicable to such Executive.
 
“MIP Award” means the amount actually awarded the Executive under DeVry Group’s
annual Management Incentive Plan, as in effect from time to time, upon the
achievement of specific DeVry Group-wide and personal performance goals of the
Executive that will be determined each fiscal year by the Compensation Committee
as necessary and appropriate to comply with DeVry Group policy.
 
“MIP Target” means 105% of the Executive’s Base Salary.
 
“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing the
Executive’s duties hereunder for the greater of: (a) the eligibility waiting
period under the DeVry Group long term disability program in which he/she
participates, if any, (b) an aggregate of six months in any 12 month period, or
(c) a period of three consecutive months.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.
I-2

--------------------------------------------------------------------------------

“Release” means the waiver and release agreement generally used by DeVry Group
for executives, as amended from time to time.
 
“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means (c)
within the continental United States, but if such area is determined by judicial
action to be too broad, then it means (d) within any state in which DeVry Group
and its Affiliates is engaged in Business.
 
“Termination Date” means the last day of the Executive’s employment with DeVry
Group.
 
 
I-3